Citation Nr: 0421568	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  99-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for keloids of the 
chest, and if the claim is reopened, whether service 
connection is warranted.   
 
2.  Entitlement to service connection for pseudofolliculitis 
barbae.   
 
3.  Entitlement to service connection for a right ankle 
disability.   
 
4.  Entitlement to service connection for a left ankle 
disability.   
 
5.  Entitlement to service connection for a low back 
disability.   
 
6.  Entitlement to service connection for bilateral hearing 
loss.   
 
7.  Entitlement to service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
keloids of the chest.  Service connection was also denied for 
pseudofolliculitis barbae, a right ankle disability, a left 
ankle disability, a low back disability, bilateral hearing 
loss, and for a psychiatric disorder.  In August 2003, the 
veteran testified at a Board videoconference hearing.  

The present decision addresses the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for keloids of the chest, and if the claim 
is reopened, whether service connection is warranted.  The 
issues of entitlement service connection for 
pseudofolliculitis barbae, a right ankle disability, a left 
ankle disability, a low back disability, bilateral hearing 
loss and a psychiatric disorder, are the subject of the 
remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO declined to reopen a previously denied claim for 
service connection for keloids of the chest in August 1986, 
and the veteran did not appeal.  Evidence submitted since 
then includes some evidence which is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

2.  Based on all the evidence, keloids of the chest began 
during the veteran's period of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for keloids of the chest.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Considering the merits of the reopened claim, keloids of 
the chest were incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from March 
1978 to March 1982.  His service medical records indicate 
that on a December 1977 preliminary physical review report, 
it was reported that no abnormalities were noted by the 
recruiter.  A January 1981 treatment entry noted that the 
veteran was seen for ingrown hairs.  The examiner indicated 
that he had two lumps on his chest with no inflammation and 
no discharge.  It was noted that the veteran had many curly 
black hairs on his chest.  The assessment was cystic 
formation, keloid type, secondary to dry hair follicle.  No 
treatment was prescribed.  

A February 1986 VA treatment entry referred to a viral 
syndrome.  

In March 1986, the veteran filed a claim for service 
connection for keloids.  

In June 1986, the RO denied service connection for keloids.  
It was noted that the veteran was seen in January 1981 for 
ingrown hairs, that an examination showed two lumps on his 
chest with no inflammation or discharge, and that the 
assessment was cystic formation, keloid type, secondary to 
dry hair follicle.  The RO also indicated that the veteran 
reported that he was treated for keloids at a private 
hospital in 1986, but that he had not submitted medical 
evidence in support of such treatment.  The RO concluded that 
the keloids in service were the result of a constitutional or 
developmental abnormality and were not considered a 
disability under the law.  

VA treatment records dated from March 1983 to June 1986 
(which were received after the June 1986 RO decision in July 
1986) show treatment for several disorders including skin 
problems.  A May 1983 treatment entry noted that the veteran 
complained of a rash on his arms and legs for one day.  The 
examiner noted that he had a large skin tag on the right 
cheek of the buttock and dry skin.  The diagnosis was dry 
skin, skin growth.  A September 1983 entry indicated that the 
veteran was seen for follow-up for keloids of the chest, 
"xerosis".  It was noted that there were scabs on his chest 
and that there was some hyperpigmentation of the keloids.  A 
December 1984 entry reported that the veteran was seen for 
dry skin.  The diagnosis was xerosis.  

In September 1986, the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for keloids of the chest.  It was reported that 
the veteran was seen in September 1983 for keloids of the 
chest.  The veteran did not appeal.  

In July 1998, the veteran filed his current request to reopen 
his claim for service connection for keloids of the chest.  

Private treatment records dated from April 1987 to June 1998 
show treatment for multiple disorders including keloids of 
the chest.  A May 1996 treatment entry from the Cleveland 
Clinic noted that the veteran had a history of keloids on the 
chest secondary to ingrown hairs.  It was reported that he 
was previously seen in 1989 and that he had a few treated at 
that time.  The examiner noted that the veteran complained of 
pruritus with tenderness.  The assessment was keloids, chest.  
A June 1996 entry from such facility also related an 
assessment of keloids, chest.  A February 1997 entry noted 
that the veteran was seen for follow-up for keloids and that 
he was being treated monthly with injections.  The assessment 
was keloids and dry skin.  A July 1997 treatment entry 
indicated an assessment of keloid, chest and papule, right 
lateral chest.  

VA treatment records dated from September 1995 to April 1999 
refer to continued treatment for disorders including keloids 
of the chest.  A July 1998 entry noted that the veteran 
complained of pruritus of a keloid area on the chest.  He 
reported that he had been seen monthly for injections to the 
keloids.  It was noted that he was given Hydrocortisone 
cream.  An additional July 1998 entry as well as an August 
1998 entry related diagnoses including a keloid growth to the 
chest.  Another August 1998 entry noted that the veteran was 
seen for complaints of persistent pruritus of a keloid on the 
mid chest.  It was noted that he was given Hydrocortisone 
cream which had helped somewhat.  

A December 1998 entry noted that the veteran was seen for 
follow-up for keloids.  The assessment, at that time, was 
keloids.  A February 1999 entry also noted that the veteran 
was seen for follow-up of keloids on the chest.  It was 
reported that they seemed to be improving with intralesional 
Kenalog medication as there was less pruritus and that the 
lesions seemed to be flattening.  The examiner indicated that 
there were two hyperpigmented firm plaques on the mid chest 
and that the centers were slightly hypopigmented and showing 
signs of atrophy.  The assessment was keloids.  A March 1999 
entry indicated that the veteran was seen for follow-up of 
keloids on the mid chest which had been improving with 
intralesional Kenalog.  The examiner noted that the veteran 
had a 5 cm by 2 cm keloid with a smooth, slightly 
hypopigmented center and firm hyperpigmented nodular ends.  
The assessment was keloid.  

In his June 1999 substantive appeal, the veteran reported 
that his keloids developed during service between 1978 and 
1980.  He stated that he never had them until service.  

Private treatment records dated from October 1999 to January 
2001 refer to treatment for other disorders.  

At the August 2003 Board hearing, the veteran testified that 
he was treated in service for keloids on the chest that were 
painful.  He stated that he probably waited a couple of years 
after service before receiving treatment.  The veteran 
indicated that, presently, he was using a cream that did not 
work.  He reported that he had also received injections for 
his condition.  

II.  Analysis

As this claim is being reopened, and granted, the file shows 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A: 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basis clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2003).]  

The RO initially denied service connection for keloids of the 
chest in June 1986 on the basis that keloids in service were 
the result of a constitutional or developmental abnormality 
and were not considered a disability under the law.  
Subsequently, in August 1986, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for keloids of the chest.  The Board 
notes that the August 1986 decision was not appealed and is 
considered final.  

The evidence of record at the time of the August 1986 
decision (as well as the June 1986 decision) included the 
veteran's service medical records from his March 1978 to 
March 1982 active duty.  The service medical records indicate 
that he was seen in January 1981 for ingrown hairs.  The 
examiner noted that the veteran had two lumps on his chest 
with no inflammation and no discharge.  The assessment was 
cystic formation, keloid type, secondary to dry hair 
follicle.  A September 1983 VA treatment entry noted that the 
veteran was seen for follow-up for keloids of the chest, 
"xerosis".  It was reported that there were scabs on his 
chest and that there was some hyperpigmentation of the 
keloids.  A December 1984 entry noted that the veteran was 
seen for dry skin and related a diagnosis of keloids.  

The evidence received since the August 1986 RO decision 
includes additional post-service VA and private treatment 
records.  Such records contain evidence of treatment on 
multiple occasions for keloids of the chest as well as 
current evidence of such condition.  The veteran also 
provided testimony at the August 2003 Board hearing as to his 
keloids of the chest.  

The Board concludes that the veteran has submitted material 
evidence.  As noted above, the basis of the prior denial of 
this claim was a conclusion that the condition pre-existed 
the veteran's entry into service.  The additional evidence 
includes specific testimony and contentions from the veteran 
to the contrary - allegations that were not explicitly of 
record in 1986.  The new evidence at least "contribute[s] to 
a more complete picture of the circumstances surrounding the 
origin" of the veteran's disorder, to include the issue of 
whether the condition is, in fact, related to his military 
service.  Assuming the credibility of this evidence, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

Since the claim has been reopened, it has been reviewed on a 
de novo basis.  Manio, supra.  As for the RO's initial 
determination that the veteran's keloids are a congenital or 
developmental condition, the Board notes that VA adjudicators 
are not competent to supplement the record with an 
unsubstantiated medical conclusion.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  In this case, the veteran's 
entrance examination is not of record.  However, a December 
1977 preliminary physical review report noted that no 
abnormalities were noted by the recruiter.  The veteran is 
entitled to the presumption of soundness, and there is no 
clear and unmistakable evidence of record to rebut the 
presumption.  Without a medical professional stating that the 
veteran's keloids of the chest were of congenital origin, 
which has not been done in this case, the Board has no basis 
upon which to reach such conclusion.  

After reviewing all the assembled evidence, the Board notes 
that it appears that chronic keloids of the chest currently 
exist.  The service medical records show treatment for this 
exact condition, and the post-service medical evidence, 
dating from 1983 on, show continuity of symptomatology and 
treatment for this exact condition.  Again, as noted above, 
there is no objective evidence upon which the Board could 
rely that would show the veteran had keloids before his 
period of military service.  The evidence does show treatment 
for the condition during service, intermittent treatment 
since service, and the current existence of this condition - 
all the factors needed for a grant of service connection.  
Resolving any reasonable doubt in the veteran's favor, the 
Board concludes that keloids of the chest were incurred in 
service, and service connection is warranted.  


ORDER

Based on a reopened claim, service connection for keloids of 
the chest is granted.  


REMAND

The other issues on appeal are entitlement to service 
connection for pseudofolliculitis barbae, a right ankle 
disability, a left ankle disability, a low back disability, 
bilateral hearing loss, and a psychiatric disorder.  

When the VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claims.  As part of that notice, the VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to the VA and which information and 
evidence, if any, the VA will attempt to obtain on his 
behalf.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. § 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The VA is 
also required to request that the claimant provide any 
evidence in his possession that pertains to the claims.  38 
C.F.R. § 3.159(b) (2003).  

In the present case, it cannot be said that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate his claims, what his responsibilities were with 
respect to his claims, and whether the VA would assist him in 
any manner.  Also the supplemental statement of the case 
issued in April 2003 (subsequent to enactment of the VCAA in 
2001) did not provide citation to 38 C.F.R. § 3.159, the 
current regulation implementing the VCAA.  For these reasons, 
the Board must remand the case for compliance with the notice 
and duty to assist provisions contained in this law and to 
ensure the veteran has had full due process of law.  

A remand is also required so that efforts can be undertaken 
to further assist the veteran in obtaining evidence pertinent 
to his claims.  At a Board videoconference hearing in August 
2003, the veteran indicated that he had received treatment 
for his disabilities at the Cleveland, Ohio, VA Medical 
Center since 1999 for some of his claimed disorders.  He also 
reported that he received VA treatment soon after his 
separation from active duty.  The VA treatment records from 
such facility that are currently of record are dated from 
March 1983 to June 1986 and from September 1995 to April 
1999.  As additional VA medical records, which may be 
pertinent to his claims, have been identified, they should be 
obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

The veteran also reported that he had received treatment at 
the Cleveland Clinic after service as well as recently.  
Treatment reports presently of record from such facility are 
dated from June 1993 to January 2001.  As there are possibly 
further treatment records relevant to the veteran's claims, 
these records should be obtained.  

Additionally, the veteran indicated that he received 
treatment for his psychiatric disorder and low back disorder 
while he was in prison from 1991 to 1993 at the Pickaway 
Correctional Institute.  He also referred to a back injury to 
his back in either 1985, 1986, or 1987, and that he received 
workers compensation from the State of Ohio.  The veteran 
mentioned treatment at the Cleveland College of Podiatry as 
well.  The Board is of the view that an attempt should also 
be made to obtain these records.  

Further, the veteran also reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  The SSA records may be relevant to the veteran's 
claims and should be obtained.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:  

1.  In accordance with current legal 
guidance, send a letter to the veteran and 
his representative to ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A §§ 5102, 
5103, 5103A, and 5107, and the duty-to-
assist regulation found at 38 C.F.R. 
§ 3.159, are fully complied with and 
satisfied.  The notice must be specific to 
the claims on appeal.  Notify the veteran 
of what evidence, if any, he is to submit 
and what evidence the VA will obtain.  
Also notify him that he could send the VA 
any evidence in his possession that is 
relevant to the claims.  38 C.F.R. 
§ 3.159(b)(1).  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.

3.  The RO should obtain copies of all VA 
medical records pertaining to treatment of 
the veteran for his claimed disorders from 
March 1982 to March 1983, June 1986 to 
September 1995, and April 1999 to the 
present, from the Cleveland, Ohio, VA 
Medical Center 

4.  The RO should obtain copies of the 
veteran's reported treatment for his 
claimed disorders from the Cleveland 
Clinic from March 1982 to June 1993 and 
from January 2001 to the present.  

5.  The RO should obtain copies of the 
veteran's reported treatment for his 
claimed disorders from the Pickaway 
Correctional Institute from 1991 to 1993.  

6.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who examined or treated him 
since service for his claimed disorders, 
including any treatment from the Cleveland 
College of Podiatry and related to a 
workers compensation claim from the State 
of Ohio (from 1985 to 1987).  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.  

7.  Thereafter, the RO should review the 
claims for service connection for 
pseudofolliculitis barbae, a right ankle 
disability, a left ankle disability, a low 
back disability, bilateral hearing loss 
and for a psychiatric disorder.  If 
necessary, any necessary additional 
development should be conducted, to 
include additional requests for any 
medical records referenced in the records 
obtained or conducting any necessary VA 
examinations.  If the claims are denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



